DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities: There should be a comma between “a first end region” and “a second end region”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 each recite “An absorbent article having a body-facing surface, a first end region, a second end region … “in lines 1 and 2 and “the absorbent article being adapted for placement in an undergarment having a crotch portion disposed between the first end region and the second end region” in lines 3-5. This is unclear because, as written, the crotch portion of the undergarment is disposed between the first and second end regions of the absorbent article. For the purpose of examination, claims 1 and 10 were interpreted as though they recites “the absorbent article being adapted for placement in a crotch portion of an undergarment”.
Claim 11 recites “the plurality of printed elements are disposed subjacent to the body-facing surface”. There is lack of antecedent basis for the limitation “the plurality of printed elements”, because none of claims 9, 7, or 1 recites printed elements. For the purpose of examination claim 11 was interpreted to be dependent on claim 10, which does recite printed elements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lassen et al. (US 4,673,403 A) in view of Magee et al. (US 2003/0158532 A1).
Regarding claim 1, Lassen discloses an absorbent article (Figs. 1-12, feat. 30; Col. 3, lines 46-51) having a body-facing surface (Fig. 1; Col. 7, line 66 – Col. 8, line 11 – the top side of topsheet 80 faces the wearer’s body), a first end region (56; Col. 5, lines 13-21), a second end region (54; Col. 4, lines 18-33), a topsheet (80; Col. 12, line 35 – Col. 13, line 66), a backsheet (70), and an absorbent core disposed between the topsheet and the backsheet (74; Col. 7, lines 27-65) the absorbent article being adapted for placement in a crotch portion of an undergarment (Col. 11, lines 37-48), the absorbent article having a longitudinal centerline and a transverse centerline, the centerlines being perpendicular to one another in the plane of the absorbent article when in a flat out configuration (Figs. 3-4), the absorbent article being asymmetric about the transverse centerline (Figs. 3-4) and the absorbent article further comprising a second functional enhancement indicator perceptible from the body-facing surface (Fig 11. feat. 150; Figs. 13a-13j; Col. 13, line 67 – Col. 14, line 65), wherein the second functional enhancement indicator provides visually (Col. 14, lines 22-38) and tactilely (Col. 14, lines 41-46) perceptible indication of a region of fluid entry in the absorbent article (Col. 14, lines 22-65).
Lassen does not disclose a first functional enhancement indicator visible from the body-facing surface, wherein the first functional enhancement indicator provides visually and tactilely perceptible indication of the first end region. 
Magee teaches disposable absorbent articles (¶0007-0011) which may comprise internally visible indicia observable on the body-facing surface of the articles (Figs. 8-18; ¶0010). Magee teaches an embodiment in which the internally visible indicia (Fig. 9, feat. 80) is used to highlight the front end of the article (Fig. 9, feat. 36; ¶0060) in order to aid with positioning the article in the longitudinal direction (¶0084). Magee further teaches that the internally visible indicia may include a texture in addition to being visible (¶0081). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the article disclosed by Lassen so that it includes a first functional enhancement indicator visible from the body-facing surface, wherein the first functional enhancement indicator provides visually and tactilely perceptible indication of the first end region in order to aid with positioning the article in the longitudinal direction as taught by Magee.
Regarding claim 3, Lassen in view of Magee discloses the absorbent article of claim 1, and Lassen further discloses that the absorbent article is a sanitary napkin or pantyliner (Col. 3, line 46 – Col. 4, line 27).
Regarding claim 4, Lassen in view of Magee discloses the absorbent article of claim 1. Lassen further discloses that the second enhancement indicator may comprise embossments, and teaches that embossments advantageously allow the article to be placed by feel alone without the use of uncomfortable projections (Col. 14, lines 41-46). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the article disclosed by Lassen in view of Magee so that the first enhancement indicator and the second enhancement indicator comprise a plurality of embossments in order to allow the article to be placed by feel alone without the use of uncomfortable projections as taught by Lassen.
Regarding claim 5, Lassen in view of Magee discloses the absorbent article of claim 1, and Magee further teaches that the first functional enhancement indicator is symmetric about the longitudinal centerline (Fig. 9, feat. 80). Therefore, Lassen in view of Magee discloses that the first functional enhancement indicator is symmetric about the longitudinal centerline.
Regarding claim 6, Lassen in view of Magee discloses the absorbent article of claim 1, and Lassen further discloses that the second functional enhancement indicator comprises dots and lines (Figs. 13a-13j; Col. 14, lines 22-65).
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lassen et al. (US 4,673,403 A) in view of Magee et al. (US 2003/0158532 A1) and in further view of DiPalma et al. (US 5,609,588 A).
Regarding claim 2, Lassen in view of Magee discloses the absorbent article of claim 1, but does not disclose that the absorbent article comprises an absorbent core having a thickness of less than about 5 mm.
DiPalma discloses an absorbent article (Fig. 1, feat. 15) with a total thickness of 5 mm or less (Col. 4, lines 28-38). DiPalma teaches that absorbent articles should be less than 5 mm thick in order to prevent unsightly bulges when worn (Col. 1, lines 49-61). If the absorbent article has a total thickness of 5 mm or less, than the absorbent core has a thickness of 5 mm or less. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the absorbent article disclosed by Lassen in view of Magee so that the absorbent article comprises an absorbent core having a thickness of less than about 5 mm in order to prevent unsightly bulges when worn as taught by DiPalma.
Claims 7-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lassen et al. (US 4,673,403 A) in view of Magee et al. (US 2003/0158532 A1) and in further view of Di Salvo et al. (US 2004/0265544 A1).
Regarding claims 7-9, Lassen in view of Magee discloses the absorbent article of claim 1. Lassen further discloses that the second functional enhancement indicator may be embossed to allow to the article to be placed by feel (Col. 14, lines 41-46) and that printing may be used in conjunction with embossing (Col. 14, lines 47-49), but does not disclose printing registered with an embossing.
Di Salvo teaches absorbent articles (Figs. 1-2, feat. 1; ¶0020-0021) comprising embossments (10-16) with a contrasting material printed into the embossments (40). Di Salvo teaches that printing into the embossed areas dramatically increases the visual contrast between the embossed and unembossed areas (¶0007-0009 and ¶0017). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the absorbent article disclosed by Lassen in view of Magee so that the second functional enhancement indicator comprising printing registered with an embossing, with respect to claim 7, and so that the first functional enhancement indicator comprises printing registered with an embossing, with respect to claims 8 and 9, in order to dramatically increase the visual contrast between the embossed and unembossed areas as taught by Di Salvo.
Regarding claim 10, Lassen in view of Magee discloses and renders obvious all the elements of independent claim 10 that are common to independent claim 1. Lassen further teaches that embossments advantageously allow the article to be placed by feel and that embossments and printing may be used in combination with each other (Col. 14, lines 41-49). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the absorbent article disclosed by Lassen in view of Magee so that the first and second functional enhancement indicators comprise a plurality of embossments and a plurality of printed elements to allow the article to be placed by feel as taught by Lassen. 
Lassen in view of Magee does not disclose that at least one embossment is registered with at least one printed element.
As discussed above, Di Salvo teaches absorbent articles (Figs. 1-2, feat. 1; ¶0020-0021) comprising embossments (10-16) with a contrasting material printed into the embossments (40). Di Salvo teaches that printing into the embossed areas dramatically increases the visual contrast between the embossed and unembossed areas (¶0007-0009 and ¶0017). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the absorbent article disclosed by Lassen in view of Magee so that at least one embossment is registered with at least one printed element in order to dramatically increase the visual contrast between the embossed and unembossed areas as taught by Di Salvo.
Regarding claim 11, Lassen in view of Magee and in further view of Di Salvo discloses the absorbent article of claim 10. Lassen further discloses that the printing is subjacent to the body-facing surface (Col. 14, lines 22-52).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        

/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781